--------------------------------------------------------------------------------

CONSULTING AGREEMENT


THIS AGREEMENT dated for reference and effective the _____ day of
_______________, 2009.

BETWEEN:


BAYSWATER URANIUM CORPORATION., a company duly incorporated under the laws of
the Province of British Columbia having an office at Suite 510-510 Burrard
Street, Vancouver, B.C. V6C 3A8 .

(the “Company”)


AND:


AMERICAN URANIUM CORPORATION, a company duly incorporated under the laws of
Nevada having an office at 600 17th Street, Suite 2800 South, Denver, CO,
80202-5428 USA

(the “Consultant”)


WHEREAS:


A.

The Company is carrying on business as a mineral resource exploration and
development company;

    B.

The Company is in the process of acquiring the mineral property known as the
Reno Creek Property (the “Property”) through the acquisition of AUC LLC, a
private Delaware company, (the “Transaction” ) pursuant to a letter agreement
between the Company, the Consultant and Strathmore Resources (U.S.) Ltd. (the
“Purchase Agreement” );

    C.

Part and parcel to the Transaction, the Company and the Consultant have entered
into a letter agreement whereby the Consultant has agreed to sell and the
Company has agreed to purchase certain assets and terminate certain interests in
the Property held by the Consultant (the “Letter Agreement”), and pursuant to
the terms of the Letter Agreement, the Company and the Consultant have agreed to
enter into this Agreement;

    D.

The Company wishes to retain the services of the Consultant to assist the
Company with the Transaction and in the evaluation, exploration, development of
the Property, as further detailed in Schedule “A” and such related services as
the Company may request from time to time; and

    E.

The Consultant’s representatives, Robert Richard and Raymond Foucault
(collectively the “Consultant’s Designated Representatives”), are directors or
employees of the Consultant and are qualified to provide the services on behalf
of the Consultant.

NOW THEREFORE in consideration of the premises and the covenants and agreements
of the parties hereto as hereinafter set forth, the parties hereto covenant and
agree as follows:

1.

ENGAGEMENT OF CONSULTANT

      1.1

The Consultant hereby agrees, commencing on the date of the Letter Agreement to
provide consulting services with respect to those matters described in Schedule
“A” (the “Services”) when requested by the Company. The Consultant will also
perform

1

--------------------------------------------------------------------------------


 

additional services that are requested by the Company and accepted by the
Consultant. The Consultant will report to the board of directors of the Company.

      1.2

The Consultant will perform the Services in an efficient, competent, timely and
professional manner and provide the standard of care, skill, and diligence
normally provided by competent professionals in the performance of services
similar to that contemplated by this Agreement.

      1.3

During the term of this Agreement, the Consultant will devote so much time and
attention as is required to complete, or cause the completion of, the services
on a timely basis.

      2.

COMPENSATION AND EXPENSES

      2.1

As consideration for providing the Services in accordance with the terms of
Schedule “A”, the Company, beginning July 15, 2009, will pay the Consultant
US$30,000 per month payable in advance. Such compensation, together with any
additional compensation that may be paid in accordance with section 2.2 below
will be the sole compensation for the Consultant.

      2.2

The Company will reimburse the Consultant for all pre-authorized expenses
actually and properly incurred by the Consultant in connection with the
provision of Services provided that the Company, in its sole discretion, agrees
that such expenses were actually and properly incurred and further provided that
the Consultant furnishes receipts to the Company in respect of such expenses.

      2.3

Except as otherwise provided herein, the Consultant will prepare and submit
monthly to the Company a detailed statement of expenses. The statement will set
forth the number of days the Consultant performed Services and will be
accompanied by evidence substantiating expenses incurred. Subject to
verification by the Company, payment of expense amounts due will be made by the
Company within thirty (30) days after receipt of such statements. Payment of
fees for services shall be made on a monthly basis.

      3.

TERM

      3.1

This Agreement shall commence on the date of the Letter Agreement (the
“Effective Date ”) and shall terminate on the earlier of the termination of the
Transaction or the completion of the Transaction, unless earlier terminated upon
the mutual written agreement of the parties. This Agreement may be renewed at
the option of the parties on terms to be mutually negotiated and agreed by the
parties.

2

--------------------------------------------------------------------------------


4.

NATURE OF THE RELATIONSHIP

      4.1

The Consultant shall at all times be an independent contractor and not the
servant or agent of the Company. No partnerships, joint venture or agency will
be created or will be deemed to be created by this Agreement or by any action of
the parties under this Agreement.

      4.2

The Consultant shall not be an agent, servant or employee of the Company or
represent itself to be with the Company. The Consultant shall be an independent
contractor with control over the manner and means of its performance. Neither
the Consultant nor its employees or agents shall be entitled, as a result of or
pursuant to this Agreement, to rights or privileges applicable to employees of
the Company including, but not limited to, liability insurance, group insurance,
pension plans, holiday paid vacation and other benefit plans which may be
available from time to time between the Company and its employees.

      4.3

The Consultant shall be responsible for the management of its employees, if any,
and without limiting the generality of the foregoing, shall be responsible for
payment to the proper authorities of all employment insurance premiums, Canada
Pension Plan contributions, Worker’s Compensation premiums and all other
employment expenses for all of the Consultant’s employees, as applicable.

      4.4

The Consultant acknowledges that as an independent contractor, the Consultant
will not qualify for any assistance under the Employment Insurance Act (Canada)
or any similar legislation in the United States.

      5.

NON-DISCLOSURE AND AREA OF INTEREST

      5.1

Except pursuant to Section 5.2 below, all information made available to the
Consultant by the Company, to the Company by the Consultant and all information
created by the Consultant for the Company (collectively the “Information”) will
be for the exclusive benefit of the Company and remain the proprietary asset of
the Company. The Consultant and its directors, officers and employees will keep
and ensure that all Information will remain confidential and will not disclose
the same to any third party. Notwithstanding the expiry or termination of this
Agreement, this provision will continue in full force and effect until the
earlier of the date on which the Information becomes in the public domain (other
than by breach of this Agreement) or for a period of two (2) years.

      5.2

In the event the Company does not complete the Transaction, all information
created by the Consultant for the Company or made available to the Company by
the Consultant (the “Consultant Information”), will remain the proprietary asset
of the Consultant and be returned to the Consultant within seven days of the
termination of the Transaction and the Company and its directors, officers and
employees will keep and ensure that all Consultant Information will remain
confidential and will not disclose the same to any third party. This provision
will continue in full force and effect until the earlier of the date on which
the Consultant Information becomes in the public domain (other than by breach of
this Agreement) or for a period of two (2) years.

3

--------------------------------------------------------------------------------


5.3

Except pursuant to Section 5.4 below, the Consultant and the Consultant’s
Designated Representatives will not, directly or indirectly , during the term of
this Agreement and for a period of two (2) years thereafter, acquire any
interest, direct or indirect, through associates or affiliates, in any
exploration concessions, mining claims, leases, mining rights, interests in
land, fee lands, surface rights or water rights within five (5) kilometers of
any property in which the Company or any of its subsidiaries, affiliates or
associates (as those terms are defined pursuant to the Business Corporations Act
(British Columbia) has an interest in at the time of execution of, or acquires
during the terms of, this Agreement without the Company’s prior written consent.

      5.4

In respect of the Property, Section 5.3 of this Agreement shall not apply. ,In
the event that the Transaction does complete, in relation to the Property, the
Consultant and the Consultant’s Designated Representatives shall be bound to the
terms and conditions of Article 13 of the Purchase Agreement as though such
provisions were expressly stated herein with the Consultant’s Designated
Representatives included in references to the Consultant in Article 13 to the
Purchase Agreement.

      6.

INDEMNITIES

      6.1

The Company shall not, during the term of this Agreement or thereafter, be
liable for any negligence or willful misconduct on the part of the Consultant,
the Consultant’s Designated Representative or any employee or agent of the
Consultant for the consequences thereof howsoever or wheresoever occurring.

      6.2

The Consultant shall indemnify, during the term of this Agreement and
thereafter, the Company, against any and all claims, demands, actions brought or
instituted by any third party if such claims, demands or actions are caused by
the negligence or any willful misconduct by the Consultant during the term of
this Agreement.

      6.3

The Consultant shall indemnify, during the term of this Agreement and
thereafter, the Company against loss or damage to any of the Company’s property
or the property of the Company’s personnel and against any liability for
sickness, injury or death of the Company’s personnel, and against all costs,
claims and demands incurred or made in connection with such loss, damage,
sickness, injury or if such loss, damage or liabilities are caused by the
negligence or willful misconduct of the Consultant or the Consultant’s
Designated Representatives.

      6.4

The Consultant shall indemnify the Company against loss or damage to the Company
as a result of the failure of the Consultant’s Designated Representatives to
comply with the provisions of Article 5 of this Agreement.

      6.5

The Consultant’s aggregate liability to the Company pursuant to Sections 6.1,
6.2 and 6.3, is limited to the total amount of the fees received by the
Consultant pursuant to Section 2.1 of this Agreement.

      7.

COMPLIANCE WITH PROVINCIAL AND FEDERAL LAWS

      7.1

The Consultant will comply with all requirements of any applicable federal,
provincial, or local law, rule or regulation. The Consultant covenants that it
has all licenses, work permits or other authorizations required to enable the
Consultant to perform Services under this Agreement in the jurisdiction where
the Services are to be performed.

4

--------------------------------------------------------------------------------


8.

TERMINATION

        8.1

This Agreement shall terminate on the earlier of:

        (a)

The termination or completion of the Transaction;

        (b)

Upon the mutual written agreement of the parties; or

        (c)

At the option of the Company, in the event that the Consultant violates any of
the material provisions of this Agreement or fails in a material way to properly
perform the Services or for Cause (as hereinafter defined).

        8.2

In this Agreement, “Cause ” shall include, but not be limited to, the following:

        (a)

the commission of theft, embezzlement, fraud, obtaining funds or property under
false pretences or similar acts of misconduct with respect to the property of
the Company or its employees or the Company’s customers or suppliers;

        (b)

either of the Consultant’s Designated Representatives entering of a guilty plea
or conviction for any crime involving fraud, misrepresentation or breach of
trust, or for any serious criminal offence that impacts adversely on the
Company; or

        (c)

any other matter constituting just cause at common law.

        9.

CONFLICTS OF INTEREST

        9.1

During its retainer with the Company, the Consultant and the Consultant’s
Designated Representatives will promptly, fully and frankly disclose to the
Company in writing:

        (a)

the nature and extent of any interest the Consultant, the Consultant’s
Designated Representatives or their Associates (as hereinafter defined) have or
may have, directly or indirectly, in any contract or transaction or proposed
contract or transaction of or with the Company or any subsidiary or affiliate of
the Company;

        (b)

every office the Consultant’s Designated Representatives may hold or acquire,
and every property the Consultant or its Associates may possess or acquire,
whereby directly or indirectly a duty or interest might be created in conflict
with the interests of the Company or the Consultant’s duties and obligations
under this Agreement; and

        (c)

the nature and extent of any conflict referred to in clause (b) above.

       

In this Agreement the expression “Associate ” shall include all those persons
and entities that are included within the definition or meaning of “associate”
as set forth in Section 1(1) of the Business Corporations Act (British
Columbia), as amended, or any successor legislation of similar force and effect,
and shall also include the Consultant’s Designated Representatives’ spouse,
children, parents, brothers and sisters.

        9.2

The Consultant acknowledges that it is the policy of the Company that all
interests and conflicts of the sort described in Section 8.1 be avoided, and the
Consultant agrees to

5

--------------------------------------------------------------------------------


 

comply with all policies and directives of the board of directors of the Company
from time to time regulating, restricting or prohibiting circumstances giving
rise to interests or conflicts of the sort described in Section 8.1. During the
term of this Agreement with the Company, without prior approval, in the
Company’s sole discretion, the Consultant shall not enter into any agreement,
arrangement or understanding with any other person or entity that would in any
way conflict or interfere with this Agreement or the Consultant’s duties or
obligations under this Agreement or that would otherwise prevent the Consultant
from performing its obligations hereunder, and the Consultant represents and
warrants that the Consultant or its Associates have not entered into any such
agreement, arrangement or understanding.

      10.

ASSIGNMENT AND SUBCONTRACTING

      10.1

Neither party may assign this Agreement in whole or in part.

      10.2

The Consultant may subcontract the provision of the Services or any obligation
of the Consultant under this Agreement, subject to the prior written approval of
the Company, which approval may be withheld for any reason. Subcontracting shall
not derogate from the liability of the Consultant to perform the Services or its
obligations hereunder.

      11.

NOTICES

      11.1

Any notic e required or permitted to be given under this Agreement will be in
writing and may be delivered personally or by telex or facsimile or by pre-paid
registered post addressed to the parties at the above mentioned addresses or at
such address of which notice may be given by either of such parties. Any notice
will be deemed to have been received if personally delivered or by telex or
facsimile, on the date of delivery and if mailed as aforesaid, then on the
fourth business day after the day of mailing.

      12.

AMENDMENTS AND WAIVER

      12.1

This Agreement may only be amended by further written agreement executed and
delivered by all of the parties or their agents. Except as otherwise provided,
no waiver or consent by a party to any breach or default by any other party will
be effective unless evidenced in writing, executed and delivered by the party so
waiving or consenting and no waiver or consent effectively given as aforesaid
will operate as a waiver of or consent to any further or other breach or default
in relatio n to the same or any other provision of this Agreement.

      13.

INTERPRETATION

      13.1

This Agreement will be governed by and construed in accordance with the laws of
the Province of British Columbia. Notwithstanding the foregoing, it is agreed
that either party may commence an action in respect of the enforcement of rights
hereunder in any jurisdiction in which the other party resides, has assets,
carries on business or has an office.

      13.2

All headings used in this Agreement are for convenience of reference only and
are not to be used in the aid of interpretation of this Agreement.

6

--------------------------------------------------------------------------------

[exhibit10-2x7x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-2x8x1.jpg]

--------------------------------------------------------------------------------

SCHEDULE “A”

Services to be provided, when requested by the Company are as follows:

1.

To assist the Company in data collection in order to allow the Company to
complete due diligence regarding the Transaction.

    2.

To recommend services providers to the Company for the development of the
Property

    3.

To assist the Company, as requested, in dealings with Uranerz Energy Corporation
regarding, among other things, the possibility of joint permitting.

    4.

Such services as the Company may reasonably require in furtherance of the
closing of the Transaction.

8

--------------------------------------------------------------------------------